EXHIBIT 10.2

 

AMENDED AND RESTATED PROPERTY MANAGEMENT AND LEASING AGREEMENT

 

This AMENDED AND RESTATED PROPERTY MANAGEMENT AND LEASING AGREEMENT (this
“Management Agreement”) is made and entered into as of the 13th day of August,
2008, by and among BEHRINGER HARVARD OPPORTUNITY REIT II, INC., a Maryland
corporation (“BH OPPORTUNITY REIT II”), BEHRINGER HARVARD OPPORTUNITY OP II LP,
a Texas limited partnership (“BH OPPORTUNITY II LP”), and BEHRINGER HARVARD
OPPORTUNITY II MANAGEMENT SERVICES, LLC, a Texas limited liability company (the
“Manager”).

 

WHEREAS, BH OPPORTUNITY II LP was organized to acquire, own, operate, lease and
manage real estate properties on behalf of BH OPPORTUNITY REIT II; and

 

WHEREAS, BH OPPORTUNITY II LP and BH OPPORTUNITY REIT II and Manager previously
entered into that certain Property Management and Leasing Agreement dated
January 4, 2008 (the “Original Management Agreement”); and

 

WHEREAS, BH OPPORTUNITY REIT II intends to continue to raise money from the sale
of its common stock to be used, net of payment of certain offering costs and
expenses, for investment in the acquisition or construction of income-producing
real estate and other real estate-related investments (including the making or
purchase of mortgage, bridge or mezzanine loans), some or all of which are to be
acquired and held by Owner (as hereinafter defined) on behalf of BH OPPORTUNITY
REIT II; and

 

WHEREAS, Owner desires to continue retaining Manager to manage and coordinate
the leasing of certain of the real estate properties acquired by Owner under the
terms and conditions set forth in this Management Agreement; and

 

WHEREAS, the parties desire to amend and restate the Original Management
Agreement in its entirety in accordance with the terms and provisions hereof;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree, as
follows:

 


ARTICLE I


 


DEFINITIONS


 

Except as otherwise specified or as the context may otherwise require, the
following terms have the respective meanings set forth below for all purposes of
this Management Agreement, and the definitions of such terms are equally
applicable both to the singular and plural forms thereof:

 

1.1                                 “Advisor” means Behringer Harvard
Opportunity Advisors II LP, a Texas limited partnership, or its successor as
advisor of BH OPPORTUNITY REIT II.

 

1.2                                 “Affiliate” means, with respect to any
Person, (i) any Person directly or indirectly owning, controlling or holding,
with the power to vote, 10% or more of the outstanding voting securities of such
other Person; (ii) any Person 10% or more of whose outstanding voting securities
are directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any

 

1

--------------------------------------------------------------------------------


 

executive officer, director, trustee or general partner of such other Person; or
(v) any legal entity for which such Person acts as an executive officer,
director, trustee or general partner.

 

1.3                                 “Construction Work” has the meaning set
forth in Section 5.2 hereof.

 

1.4                                 “Economic Interest Percentage” means the
percentage of capital contributed directly or indirectly to the Joint Venture as
compared with the total capital contributed to the Joint Venture by all of the
owners of the Joint Venture as the percentage shall be calculated in good faith
by the Owner.  Any in-kind contribution shall be considered in the calculation
of the Economic Interest Percentage and valued at the fair market value of the
contribution on the date of contribution as determined by the Owner.

 

1.5                                 “Gross Revenues” means all amounts actually
collected as rents or other charges for the use and occupancy of the Properties,
but excluding interest and other investment income of Owner and proceeds
received by Owner from a sale, exchange, condemnation, eminent domain taking,
casualty or other disposition of assets of Owner.

 

1.6                                 “Improvements” means any buildings,
structures and equipment from time to time located on the Properties and all
parking and public common areas located on the Properties.

 

1.7                                 “Intellectual Property Rights” means all
right, title and interest, whether foreign or domestic, in and to any and all
trade secrets, confidential information, patents, inventions, copyrights,
service marks, trademarks, know-how, or similar intellectual property rights and
all applications and rights to apply for these rights, as well as any and all
similar rights and license rights of any type under the laws or regulations of
any governmental, regulatory, or judicial authority, foreign or domestic and all
renewals and extensions thereof.

 

1.8                                 “Joint Venture” means an investment in a
legal organization formed to provide for the sharing of the risks and rewards in
an enterprise co-owned and operated for mutual benefit by two or more business
partners and established to acquire or hold Properties.

 

1.9                                 “Lease” means, unless the context otherwise
requires, any lease or sublease made by Owner as landlord or by its predecessor.

 

1.10                           “Management Fee” has the meaning set forth in
Section 5.1 hereof.

 

1.11                           “Original Effective Date” means January 4, 2008.

 

1.12                           “Oversight Fee” has the meaning set forth in
Section 5.1 hereof.

 

1.13                           “Owner” means BH OPPORTUNITY REIT II, BH
OPPORTUNITY II LP or any joint venture, limited liability company or other
Affiliate of BH OPPORTUNITY REIT II or BH OPPORTUNITY II LP that owns, in whole
or in part, on behalf of BH OPPORTUNITY REIT II, any Property or Properties.

 

1.14                           “Person” means an individual, corporation,
association, business trust, estate, trust, partnership, limited liability
company or other legal entity.

 

1.15                           “Properties” means all interests in real estate
owned by Owner and all tracts to be acquired by Owner containing
income-producing improvements or on which Owner will construct income-producing
improvements.

 

1.16                           “Property Amendment” means an amendment to this
Management Agreement describing a Property and the Owner thereof and any
variations to the basic terms and conditions of this Management Agreement with
respect to the Property related thereto.

 

2

--------------------------------------------------------------------------------


 

1.17                           “Proprietary Property” means all modeling
algorithms, tools, computer programs, know-how, methodologies, processes,
technologies, ideas, concepts, skills, routines, subroutines, operating
instructions and other materials and aides used in performing the duties set
forth in Article II that relate to management advice, services and techniques
regarding current and potential Properties, and all modifications, enhancements
and derivative works of the foregoing.

 

1.18                           “Texas Tax Code” means the Texas Tax Code as
amended by Texas H.B. 3, 79th Leg., 3rd C.S. (2006), and reference to any
provision of the Texas Tax Code Act shall mean such provision as in effect from
time to time, as the same may be amended, and any successor provision thereto,
as interpreted by any applicable administrative rules as in effect from time to
time.

 


ARTICLE II


 


APPOINTMENT AND STATUS OF MANAGER; SERVICES TO BE PERFORMED


 

2.1                                 Appointment of Manager.  Owner hereby
engages and retains Manager as the manager and as tenant coordinating agent of
the Properties, and Manager hereby accepts such appointment on the terms and
conditions hereinafter set forth; it being understood that this Management
Agreement shall cause Manager to be, at law, Owner’s agent upon the terms
contained herein.  Owner and Manager shall execute a Property Amendment for each
Property setting forth a description of the Property, the individual legal Owner
with respect to the Property, and any variations from the terms and conditions
set forth in this Management Agreement with respect to the management and
leasing of the Property.

 

2.2                                 Treatment Under Texas Margin Tax.  For
purposes of the Texas margin tax, Manager’s performance of the services
specified in this Management Agreement will cause Manager to conduct part of the
active trade or business of Owner, and Manager’s compensation includes both the
payment of management fees and the reimbursement of specified costs incurred in
Manager’s conduct of the active trade or business of Owner.  Therefore, Owner
and Manager intend Manager to be, and shall treat Manager as, a “management
company” within the meaning of Section 171.0001(11) of the Texas Tax Code. 
Owner and Manager will apply Sections 171.1011(m-1) and 171.1013(f)-(g) of the
Texas Tax Code to Owner’s reimbursements paid to Manager pursuant to this
Management Agreement of specified costs and allocable wages and compensation. 
Owner and Manager further recognize and intend that as a result of the
relationship created by this Management Agreement, reimbursements paid to
Manager pursuant to this Management Agreement include (i) “flow-though funds”
that Manager is mandated by law or fiduciary duty to distribute, within the
meaning of Section 171.1011(f) of the Texas Tax Code, and (ii) “flow-through
funds” that Manager is mandated by contract to distribute, within the meaning of
Section 171.1011(g).  The terms of this Management Agreement shall be
interpreted in a manner consistent with the characterization of the Manager as a
“management company” as defined in Section 171.0001(11), and with the
characterization of the reimbursements as “flow-though funds” within the meaning
of Section 171.1011(f)-(g) of the Texas Tax Code.

 

2.3                                 General Duties.  Manager shall devote its
reasonable best efforts to performing its duties hereunder to manage, operate,
maintain and lease the Properties in a diligent, careful and vigilant manner. 
The services of Manager are to be of scope and quality not less than those
generally performed by professional property managers of other similar
properties in that geographic area.  Manager shall make available to Owner the
full benefit of the judgment, experience and advice of the members of Manager’s
organization and staff with respect to the policies to be pursued by Owner
relating to the operation and leasing of the Properties.

 

2.4                                 Specific Duties.  In addition to the
specific authority granted to Manager by Owner pursuant to Article III of this
Management Agreement.  Manager’s duties include the following:

 

3

--------------------------------------------------------------------------------


 

(a)                                  Lease Obligations.  Manager shall perform
all duties of the landlord under all Leases insofar as such duties relate to
operation, maintenance, and day-to-day management.  Manager shall also provide
or cause to be provided, at Owner’s expense, all services normally provided to
tenants of like premises, including where applicable and without limitation,
gas, electricity or other utilities required to be furnished to commercial
tenants, repairs and maintenance necessary to preserve the Properties in its
present condition and for the operating efficiency thereof, and cleaning and
janitorial service.  Manager shall arrange for and supervise the performance of
all installations and improvements in space leased to any tenant that are either
expressly required under the terms of the Lease of such space or that are
customarily provided to commercial tenants.

 

(b)                                 Maintenance.  Manager shall cause the
Properties to be maintained in a manner consistent with, or substantially
similar to, the manner in which similar rental properties in that geographic
region are maintained.  Manager’s duties and supervision in this respect shall
include, without limitation, cleaning the interior and the exterior of the
Improvements and making or supervising the repair, alterations, and decoration
of the Improvements, subject to and in strict compliance with this Management
Agreement and the Leases.  Construction activities undertaken by Manager, if
any, shall be limited to activities related to the management, operation,
maintenance, and leasing of the Properties (e.g., repairs, renovations, and
leasehold improvements) including planning and coordinating the construction of
any tenant-paid improvements.

 

(c)                                  Leasing Functions.  Manager shall
coordinate the leasing of the Properties and shall negotiate and use its
reasonable best efforts to secure executed Leases from what Manager believes are
qualified tenants, and to execute same on behalf of Owner, if requested, for
available space in the Properties, such Leases to be in form and on terms
approved by Owner and Manager.  Manager shall be responsible for hiring all duly
qualified and licensed leasing agents, as necessary for the leasing of the
Properties, and for otherwise overseeing and managing the leasing process on
behalf of Owner.

 

(d)                                 Notice of Violations.  Manager shall forward
to Owner promptly upon receipt all notices of violation or other notices from
any governmental authority, and board of fire underwriters or any insurance
company, and shall make such recommendations regarding compliance with any
notice as Manager believes is appropriate.

 

(e)                                  Controlling Agreements.  Manager has
received copies of (and will be provided with copies of future) articles of
incorporation, agreements of limited partnership, joint venture agreements,
operating agreements, loan agreements, deeds of trust or mortgages, each as may
be amended from time to time, of Owner, as applicable (the “Controlling
Agreements”) and is and will be familiar with the terms thereof.  Manager shall
use reasonable care to avoid any act or omission that, in the performance of its
duties hereunder, shall in any way conflict with the terms of Controlling
Agreements.

 

(f)                                    Branding.  Manager shall maintain and
administer for Owner the standards of branding established by Behringer Harvard
Holdings, LLC with respect to all billboards, signage and uniforms.

 

(g)                                 Risk Management.  Manager shall provide to
Owner risk management services, including, but not limited to, the following:
assisting and providing ways to mitigate, minimize, control, and transfer risk
through the prudent use of risk management, insurance programs and
recommendations of safety and loss control techniques; selecting and managing
insurance brokers and service products; preparing underwriting data for use in
marketing insurance programs; negotiating and placing insurance and related
services; serving as liaison for insurance brokers

 

4

--------------------------------------------------------------------------------


 

and monitoring insurance premium invoices for accuracy; managing and settling
loss control and insurance claims; consulting and coordinating  insurance
requirements for financing Properties; reviewing and monitoring sub-contractor
certificates of insurance; and consulting regarding insurance verbiage
requirements for leases and contracts.

 

(h)                                 Real Estate Tax Management.  Manager shall
provide to Owner tax management services with respect to the Properties,
including, but not limited to, the following: coordinating payment of real
estate taxes; contesting real estate taxes, as Manager deems appropriate;
accounting for all bills to be processed at any given installment, and following
up on missing bills; data entry of tax amounts and equalized values when
available; providing copies of documents as requested (including following up on
cancelled checks, monitoring payment by third parties, communicating with
interested parties and forwarding tax bills to purchasers and other parties as
necessary).

 

(i)                                     Technology Use and Support.  Manager
shall utilize the software and technology platforms that it believes are
appropriate in connection with fulfilling its duties under this Management
Agreement.  In addition, Manager shall provide technical support and maintenance
with respect to any technology used in the maintenance, operation, management
and leasing of the Properties.

 

2.5                                 The Account.  Manager shall establish and
maintain a separate checking account (the “Account”) into which all rent and
other monies collected from tenants shall be deposited.  All monies deposited
from time to time in the Account shall be deemed to be trust funds and shall be
and remain the property of Owner and shall be withdrawn and disbursed by Manager
for the account of Owner only as expressly permitted by this Management
Agreement.  No monies collected by Manager on Owner’s behalf shall be commingled
with funds of Manager.  The Account shall be maintained, and monies shall be
deposited therein and withdrawn therefrom, in accordance with the following:

 

(a)                                  All sums received from rents and other
income from the Properties shall be promptly deposited by Manager in the
Account.  Manager may endorse any and all checks received in connection with the
operation of any Property and drawn to the order of Owner, and Owner shall, upon
request by Manager, furnish Manager’s depository with an appropriate
authorization for Manager to make such endorsement.  Manager shall have the
right to designate two or more persons who shall be authorized to draw against
the Account, but only for purposes authorized by this Management Agreement.

 

(b)                                 All sums due to Manager hereunder, whether
for compensation, reimbursement for expenditures, or otherwise, as herein
provided, shall be a charge against the operating revenues of the Properties and
shall be paid or withdrawn by Manager from the Account prior to the making of
any other disbursements therefrom.

 

(c)                                  By the 15th day after the end of each
month, Manager shall forward to Owner all monies contained in the Account other
than a reasonable reserve and any other amounts otherwise provided in the budget
for the relevant property which shall remain in the Account.  Manager shall
maintain such other accounts as shall be deemed appropriate by Owner, including
any account in respect of a particular Property or as is requirement under any
loan agreement.

 

2.6                                 Accounting, Records and Reports.

 

(a)                                  Records.  Manager shall maintain all office
records and books of account and shall record therein, and keep copies of, each
invoice received from services, work and supplies ordered in connection with the
maintenance and operation of the Properties.  Such records shall be maintained
on a double entry basis.  Owner and persons designated by Owner shall at all

 

5

--------------------------------------------------------------------------------


 

reasonable time have access to and the right to audit and make independent
examinations of such records, books and accounts and all vouchers, files and all
other material pertaining to the Properties and this Management Agreement, all
of which Manager agrees to keep safe, available and separate from any records
not pertaining to the Properties, at a place recommended by Manager and approved
by Owner.

 

(b)                                 Monthly Reports.  On or before the 15th day
after the end of each month during the term of this Management Agreement,
Manager shall prepare and submit to Owner the following reports and statements
with respect to each Property:

 

(i)

rental collection record;

 

 

(ii)

monthly operating statement;

 

 

(iii)

copies of cash disbursements ledger entries for such period, if requested by
Owner upon 15 days’ written notice;

 

 

(iv)

copies of cash receipts ledger entries for such period, if requested by Owner
upon 15 days’ written notice;

 

 

(v)

the original copies of all contracts entered into by Manager on behalf of Owner
during such period, if requested by Owner upon 15 days’ written notice; and

 

 

(vi)

copies of ledger entries for such period relating to security deposits
maintained by Manager, if requested by Owner upon 15 days’ written notice.

 

(c)                                  Budgets and Leasing Plans.  Not later than
November 15 of each calendar year, Manager shall prepare and submit to Owner for
its approval an operating budget and a marketing and leasing plan on each
Property for the calendar year immediately following such submission (each, an
“Annual Budget”).  In connection with any acquisition of a Property by Owner,
Manager shall prepare an Annual Budget for the remainder of the calendar year. 
Each Annual Budget shall incorporate financial models and analysis prepared by
Manager with respect to that property.  Each Annual Budget shall be in the form
of the budget and plan approved by Owner prior to the date thereof.  As often as
reasonably necessary during the period covered by any such budget, Manager may
submit to Owner for its approval an updated Annual Budget incorporating any
changes as shall be necessary to reflect cost over-runs and the like during that
period.  If Owner does not disapprove any proposed Annual Budget within 30 days
after receipt thereof by Owner, the Annual Budget shall be deemed approved.  If
Owner shall disapprove any proposed Annual Budget, it shall so notify Manager
within said 30-day period and explain the reasons therefor.  If Owner
disapproves of any proposed Annual Budget, Manager shall submit a revised Annual
Budget, as applicable, within 10 days of receipt of the notice of disapproval,
and Owner shall have 10 days to provide notice to Manager if it disapproves of
the revised Annual Budget.  If a proposed Annual Budget is not approved by
December 31 of any calendar year,  Manager shall operate the applicable Property
pursuant to the proposed Annual Budget for the following calendar year with
respect to those portions approved by Owner and in accordance with the prior
year’s Annual Budget with respect to those portions not approved by Owner (with
the exception of (i) non-recurring expenditures and capital expenditures which
shall be deemed removed from the prior year’s Annual Budget and (ii) actual
increases for real estate taxes, which shall be deemed added to the prior year’s
Annual Budget).

 

6

--------------------------------------------------------------------------------


 

(d)                                 Additional Costs.  Manager will not incur
any costs other than those included in, and only to the extent provided for
(subject to reasonable deviation for changes in market costs), in any Annual
Budget except for:

 

(i)

tenant improvements and real estate commissions required under a Lease;

 

 

(ii)

maintenance or repair costs under $5,000 per Property;

 

 

(iii)

costs incurred in emergency situations in which action is immediately necessary
for the preservation or safety of a Property, or for the safety of occupants or
other persons (or to avoid the suspension of any necessary service at a
Property);

 

 

(iv)

expenditures for real estate taxes and assessment; and

 

 

(v)

maintenance supplies calling for an aggregate purchase price less than $25,000
per annum for all Properties.

 

Annual Budgets prepared by Manager shall be for planning and informational
purposes only, and Manager shall have no liability to Owner for any failure to
meet any Annual Budget.  However, Manager will use its best efforts to operate
within the approved Annual Budget.

 

(e)                                  Legal Requirements.  Manager shall execute
and file when due all forms, reports, and returns required by law relating to
the employment of its personnel.  Manager shall be responsible for notifying
Owner in the event Manager receives notice that any Improvement on a Property or
any equipment therein does not comply with the requirements of any statute,
ordinance, law or regulation of any governmental body or of any public authority
or official thereof having or claiming to have jurisdiction thereover.  Manager
shall promptly forward to Owner any complaints, warnings, notices or summonses
received by it relating to such matters.  Owner represents that to the best of
its knowledge each of its Properties and any equipment thereon will upon
acquisition by Owner comply with all such requirements.  Owner authorizes
Manager to disclose the ownership of each Property by Owner to any such
officials.

 

2.7                                 Dealings with Advisor.  Unless Owner
specifically informs Manager to the contrary, Advisor may perform any of the
obligations or exercise any of the rights of Owner under this Management
Agreement.

 


ARTICLE III


 


AUTHORITY GRANTED TO MANAGER AND CERTAIN OWNER OBLIGATIONS


 

3.1                                 Authority As To Tenants, Etc.  Owner agrees
and does hereby give Manager the following exclusive authority and powers (all
of which shall be exercised either in the name of Manager, as manager for Owner,
or in the name or Owner entered into by Manager as Owner’s authorized agent, and
Owner shall assume all expenses in connection with such matters):

 

(a)                                  to advertise each Property or any part
thereof and to display signs thereon, as permitted by law and subject to the
terms and conditions of the leases;

 

(b)                                 to pay all expenses of leasing each
Property, including but not limited to, newspaper and other advertising,
signage, banners, brochures, referral commissions, leasing commissions, finder’s
fees and salaries, bonuses and other compensation of duly qualified and licensed
leasing personnel responsible for the leasing of each Property;

 

7

--------------------------------------------------------------------------------


 

(c)                                  to cause references of prospective tenants
to be investigated, it being understood and agreed by the parties hereto that
Manager does not guarantee the creditworthiness or collectibility of accounts
receivable from tenants, users or lessees; and to negotiate new Leases and
renewals and cancellations of existing Leases that shall be subject to Manager
obtaining Owner’s approval;

 

(d)                                 to collect from tenants all or any of the
following: a late rent administrative charge, a non-negotiable check charge,
credit report fee, a subleasing administrative charge or broker’s commission;

 

(e)                                  to terminate tenancies and to sign and
serve in the name of Owner of each Property such notices as are deemed necessary
by Manager;

 

(f)                                    to institute and prosecute actions to
evict tenants and to recover possession of each Property or portions thereof;
and

 

(g)                                 with Owner’s authorization, to sue for and
in the name of Owner and recover rent and other sums due; and to settle,
compromise, and release such actions or suits, or reinstate such tenancies.  All
expenses of litigation including, but not limited to, attorneys’ fees, filing
fees, and court costs that Manager shall incur in connection with the collecting
of rent and other sums, or to recover possession of any Property or any portion
thereof, shall be deemed to be an operational expense of the Property.  Manager
and Owner shall concur on the selection of the attorneys to handle such
litigation.

 

3.2                                 Operational Authority.  Owner agrees and
does hereby give Manager the following exclusive authority and powers (all of
which shall be exercised either in the name of Manager, as manager for Owner, or
in the name of Owner entered into by Manager as Owner’s authorized agent, and,
unless otherwise provided herein, Owner shall assume all expenses in connection
with such matters):

 

(a)                                  to hire, supervise, discharge, and pay all
labor required for the operation and maintenance and leasing of each Property
including but not limited to on-site personnel, managers, assistant managers,
leasing consultants, engineers, janitors, maintenance supervisors and other
employees required for the operation and maintenance of each Property, including
personnel spending a portion of their working hours (to be charged on a pro rata
basis) at each Property.  Any personnel hired by Manager to maintain, operate
and lease the Properties shall be the employees or independent contractors of
Manager and not of Owner.  Manager shall use due care in selecting and
supervising these employees or independent contractors.  With respect to these
employees, Manager shall be responsible for maintaining timekeeping records,
processing regular payroll, filing payroll tax reports on a timely basis,
ensuring compliance with wage and tax laws and tracking benefit hours and
garnishments and child support orders.  All expenses of these employees’
employment shall be deemed operational expenses of the Property.

 

(b)                                 to make or cause to be made all ordinary
repairs and replacements necessary to preserve each Property in its present
condition and for the operating efficiency thereof and all alterations required
to comply with lease requirements;

 

(c)                                  to prepare, negotiate, enter into and
administer any Leases;

 

(d)                                 to prepare, negotiate and enter into, as
Manager of each Property, (i) contracts for all items on budgets that have been
approved by Owner, (ii) any repairs for items not exceeding $5,000, (iii) any
emergency services, (iv) appropriate service agreements and labor agreements for
normal operation of each Property with duly qualified and licensed Persons,
which have terms not to exceed three years, (v) agreements for all budgeted
maintenance, minor alterations, and

 

8

--------------------------------------------------------------------------------


 

utility services, including, but not limited to, electricity, gas, fuel, water,
telephone, window washing, scavenger service, landscaping, snow removal, pest
exterminating, decorating and legal services, in connection with the Leases and
relating to each Property and (vi) any other service agreements as Manager may
consider appropriate (collectively, the “Contracts”); and

 

(e)                                  to purchase supplies and pay all bills in
accordance with the Annual Budget or as permitted under Sections 2.6(d)(ii) or
2.6(d)(v).

 

Manager shall use its reasonable commercial best efforts to obtain the foregoing
services and utilities for each Property on terms consistent with, or
substantially similar to, those available to similar rental properties in the
geographic region in which the Property is located.  Owner hereby appoints
Manager as Owner’s authorized Manager for the purpose of executing, as Manager
for said Owner, all Contracts.  Manager shall secure the approval of, and
execution of appropriate Contracts by, Owner for any non-budgeted and
non-emergency/contingency capital items, alterations or other expenditures in
excess of $5,000 for any one item, securing for each item at least three written
bids, if practicable, or providing evidence satisfactory to Owner that the
Contract amount is lower than industry standard pricing in the geographic region
in which the Property is located, from responsible contractors.  Manager shall
have the right from time to time during the term hereof, to contract with and
make purchases from duly qualified and licensed Affiliates of Manager, provided
that contract rates and prices are no less favorable to Owner than those
available from unaffiliated third parties.  Manager may at any time and from
time to time request and receive the prior written authorization of Owner of the
Property of any one or more purchases or other expenditures, notwithstanding
that Manager may otherwise be authorized hereunder to make such purchases or
expenditures.

 

3.3                                 Rent and Other Collections.  Owner agrees
and does hereby give Manager the exclusive authority and powers (all of which
shall be exercised either in the name of Manager, as manager for Owner, or in
the name or Owner entered into by Manager as Owner’s authorized agent, and Owner
shall assume all expenses in connection with such matters) to collect rents,
assessments and other items, including but not limited to tenant payments for
real estate taxes, property liability and other insurance, damages and repairs,
common area maintenance, tax reduction fees and all other tenant reimbursements,
administrative charges, proceeds of rental interruption insurance, parking fees,
income from coin operated machines and other miscellaneous income, due or to
become due and give receipts therefor and to deposit all such Gross Revenue
collected hereunder in the Account.  Manager shall also have the exclusive
authority to collect and handle tenants’ security deposits, including the right
to apply such security deposits to unpaid rent, and to comply, on behalf of
Owner of each Property, with applicable state or local laws concerning security
deposits and interest thereon, if any.

 

3.4                                 Advances.  Manager shall not be required to
advance any monies for the care or management of any Property, but Owner agrees
to advance all monies necessary therefor, provided that any advanced amounts
have been budgeted in the Annual Budget.  If Manager shall elect to advance any
money in connection with a Property, Owner agrees to reimburse Manager within 30
days and hereby authorizes Manager to deduct such advances from any monies due
Owner.  In connection with any insured losses or damages relating to any
Property, Manager shall have the exclusive authority to handle all steps
necessary regarding any such claim; provided that Manager will not make any
adjustments or settlements in excess of $10,000 without Owner’s prior written
consent.

 

3.5                                 Payment of Expenses.  Owner agrees and does
hereby give Manager the exclusive authority and power (all of which shall be
exercised either in the name of Manager, as manager for Owner, or in the name or
Owner entered into by Manager as Owner’s authorized agent, and Owner shall
assume all expenses in connection with such matters) to pay all expenses of each
Property, including utility and water charges, secure rent and assessments, from
the Gross Revenue collected in accordance with Section 3.3 above, from the
Account.  All bills shall be paid by Manager within the time required to obtain
discounts, if any. Owner may from time to time request that Manager forward
certain bills to

 

9

--------------------------------------------------------------------------------


 

Owner promptly after receipt, and Manager shall comply with any such request. 
All expenses shall be billed at net cost (i.e., less all rebates, commissions,
discounts and allowances, however designed).

 

It is understood that the Gross Revenue will be used first to pay the
compensation to Manager as contained in Article V below, then operational
expenses and then any mortgage indebtedness, including real estate tax and
insurance impounds, but only as directed by Owner in writing and only if
sufficient Gross Revenue is available for such payments.  Nothing in this
Management Agreement shall be interpreted in such a manner as to obligate
Manager to pay from Gross Revenue, any expenses incurred by Owner prior to the
commencement of this Management Agreement, except to the extent Owner advances
additional funds to pay such expenses.

 

3.6                                 Environmental Matters.  Owner hereby
warrants and represents to Manager that to the best of Owner’s knowledge, no
Property, upon acquisition by Owner, nor any part thereof, will be used to
treat, deposit, store, dispose of or place any hazardous substance that may
subject Manager to liability or claims under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (42 U.S.C.A. Section 9607) or
any constitutional provision, statute, ordinance, law, or regulation of any
governmental body or of any order or ruling of any public authority or official
thereof, having or claiming to have jurisdiction thereover.

 

3.7                                 Legal Status of Properties.  Owner
represents that to the best of its knowledge each Property and any equipment
thereon, when acquired by Owner, will comply with all legal requirements and
authorizes Manager to disclose the identity of the owner of each Property to any
such officials.  In the event it is alleged or charged that any Improvement or
any equipment on a Property or any act or failure to act by Owner with respect
to the Property or the sale, rental, or other disposition thereof fails to
comply with, or is in violation of, any of the requirements of any
constitutional provision, statute, ordinance, law, or regulation of any
governmental body or any order or ruling of any public authority or official
thereof having or claiming to have jurisdiction thereover, and Manager, in its
sole and absolute discretion, considers that the action or position of Owner,
with respect thereto may result in damage or liability to Manager, Manager shall
have the right to cancel this Management Agreement at any time by written notice
to Owner of its election so to do, which cancellation shall be effective upon
the service of such notice.  Such cancellation shall not release the indemnities
of Owner set forth in this Management Agreement and shall not terminate any
liability or obligation of Owner to Manager for any payment, reimbursement, or
other sum of money then due and payable to Manager hereunder.

 

3.8                                 Extraordinary Payments.  Owner agrees to
give adequate advance written notice to Manager if Owner desires that Manager
make any extraordinary payment, out of Gross Revenue, to the extent funds are
available after the payment of Manager’s compensation as provided for herein and
all operational expenses, of mortgage indebtedness, general taxes, special
assessments, or insurance premiums.

 


ARTICLE IV


 


EXPENSES


 

4.1                                 Owner’s Expenses.  Except as otherwise
specifically provided, all costs and expenses incurred hereunder by Manager in
fulfilling its duties to Owner shall be for the account of and on behalf of
Owner.  Such costs and expenses shall include the wages and salaries and other
employee-related expenses of all on-site and off-site employees of Manager who
are engaged in the operation, management, maintenance and leasing or access
control of the Properties, including taxes, insurance and benefits relating to
such employees, costs of technology related to the Properties, including
computers, telephone systems and property management and accounting software and
any upgrades or conversions thereof, and legal, travel and other out-of-pocket
expenses that are directly related to the management of specific Properties. 
All costs and expenses for which Owner is responsible under this Management

 

10

--------------------------------------------------------------------------------


 

Agreement shall be paid by Manager out of the Account.  In the event the Account
does not contain sufficient funds to pay all said expenses, Owner shall fund all
sums necessary to meet such additional costs and expenses.

 

4.2                                 Manager’s Expenses.  Manager shall, out of
its own funds, pay all of its general overhead and administrative expenses.

 


ARTICLE V


 


MANAGER’S COMPENSATION


 

5.1                                 Management Fees.  Owner shall pay Manager
property management fees in an amount equal to four and one-half percent (4.5%)
of Gross Revenues (the “Management Fee”) on a monthly basis from the income
received from the Properties over the term of this Management Agreement. 
Certain of these Properties may be owned by Joint Ventures.  When the Manager is
not paid by the Joint Venture directly in respect of its services, the
applicable Management Fee or Oversight Fee (as defined below) to be paid by the
Owner will be calculated by multiplying the Management Fee by the Economic
Interest Percentage owned directly or indirectly by the Owner in that Property. 
In the event that Owner contracts directly with a third-party property manager
not affiliated with the Manager in respect of a Property for which the Owner, in
its sole discretion, has the ability to appoint or hire the Manager, Owner shall
pay Manager an oversight fee (“Oversight Fee”) equal to one-half of one percent
(0.5%) of Gross Revenues.  In no event will Owner pay both a Management Fee and
an Oversight Fee to Manager with respect to any Property.  If Manager
subcontracts its responsibilities hereunder to another person or entity, Manager
shall be solely responsible for the payment to the third party.  The Management
Fee includes the reimbursement of the specified cost incurred by the Manager of
engaging another person or entity to perform Manager’s responsibilities
hereunder; provided, however, that Manager shall be responsible for payment of
all amounts to these third parties.  Nothing herein shall prevent Manager from
entering fee-splitting arrangements with third parties with respect to the
Management Fee.

 

5.2                                 Construction Supervision Fees.  Manager
shall supervise construction performed by or on behalf of Owner with respect to
the Properties, including, but not limited to, capital repairs and improvements,
major building reconstruction and tenant improvements (collectively,
“Construction Work”).  In the event that Manager supervises the Construction
Work with respect to a Property, Owner shall pay Manager a construction
supervision fee equal to an amount not greater than five percent (5%) of all
hard construction costs incurred in connection with the Construction Work. 
Owner shall pay construction supervision fees at the same time it makes payments
to any third party contractors in respect of any Construction Work at that
Property.

 

5.3                                 Leasing Fees.  In addition to the
compensation paid to Manager under Section 5.1 above, Manager shall be entitled
to receive a separate fee for the Leases of new tenants and renewals of Leases
with existing tenants in an amount not to exceed the fee customarily charged in
arm’s length transactions by others rendering similar services in the same
geographic area for similar properties as determined by a survey of brokers and
agents in such area.

 

5.4                                 Audit Adjustment.  If any audit of the
records, books or accounts relating to the Properties discloses an overpayment
or underpayment of Management Fees, Owner or Manager shall promptly pay to the
other party the amount of such overpayment or underpayment, as the case may be. 
If such audit discloses an overpayment of Management Fees for any fiscal year of
more than the correct Management Fees for such fiscal year, Manager shall bear
the cost of such audit.

 

11

--------------------------------------------------------------------------------


 


ARTICLE VI


 


INSURANCE AND INDEMNIFICATION


 

6.1                                 Insurance to be Carried.

 

(a)                                  Manager shall obtain and keep in full force
and effect insurance on the Properties against such hazards as Owner and Manager
shall deem appropriate, but in any event insurance sufficient to comply with the
Leases and Controlling Agreements shall be maintained. All liability policies
shall provide sufficient insurance satisfactory to both Owner and Manager and
shall contain waivers of subrogation for the benefit of Manager.

 

(b)                                 Manager shall obtain and keep in full force
and effect, in accordance with the laws of the state in which each Property is
located, workers’ compensation and employer’s liability insurance applicable to
and covering all employees of Manager at the Properties, and Manager shall
furnish Owner certificates of insurers evidencing that such insurance is in
effect.  If any work under this Management Agreement is subcontracted as
permitted herein, Manager shall include in each subcontract a provision that the
subcontractor shall also furnish Owner with  such a certificate.

 

6.2                                 Insurance Expenses.  Premiums and other
expenses of such insurance, as well as any applicable payments in respect of
deductibles shall be borne by Owner.

 

6.3                                 Cooperation with Insurers.  Manager shall
cooperate with and provide reasonable access to the Properties to
representatives of insurance companies and insurance brokers or agents with
respect to insurance that is in effect or for which application has been made. 
Manager shall use its best efforts to comply with all requirements of insurers.

 

6.4                                 Accidents and Claims.  Manager shall
promptly investigate and shall report in detail to Owner all accidents, claims
for damage relating to ownership, operation or maintenance of the Properties,
and any damage or destruction to the Properties and the estimated costs of
repair thereof, and shall prepare for approval by Owner all reports required by
an insurance company in connection with any such accident, claim, damage, or
destruction.  Such reports shall be given to Owner promptly, and any report not
so given within 10 days after the occurrence of any such accident, claim, damage
or destruction shall be noted in the monthly operating statement delivered to
Owner pursuant to Section 2.6(b)(ii).  Manager is authorized to settle any claim
against an insurance company arising out of any policy and, in connection with
such claim, to execute proofs of loss and adjustments of loss and to collect and
receipt for loss proceeds.

 

6.5                                 Indemnification.

 

(a)                                  Indemnification of Manager. Owner agrees to
indemnify, defend, protect, save and hold harmless Manager and its stockholders,
officers, directors, employees, managers, successors and assigns (collectively,
the “Indemnified Parties”) from any and all claims, causes of action, demands,
suits, proceedings, loss, judgments, damage, awards, liens, fines, costs,
attorney’s fees and expenses, of every kind and nature whatsoever (collectively,
“Losses”) in connection with or in any way related to (i) any Contract,
(ii) each Property, including any past, current or future allegations regarding
treatment, depositing, storage, disposal or placement by any party other than
Manager of hazardous substances on the Property, and from liability for damage
to each Property and injuries to or death of any person whomsoever, and damage
to Property and (iii) the misconduct, negligence or unlawful acts (such
unlawfulness having been adjudicated by a court of proper jurisdiction) of
Owner, or the failure of Owner to correct any present or future violation or
alleged violation of any and all present or future laws, ordinances,

 

12

--------------------------------------------------------------------------------


 

statutes, or regulations of any public authority or official thereof, having or
claiming to have jurisdiction thereover, of which it has actual notice;
provided, however, that the indemnification and exculpation shall not extend to
any such Losses arising out of the misconduct, negligence or unlawful acts (the
unlawfulness having been adjudicated by a court of proper jurisdiction) of
Manager, its agents, servants, or employees; provided, further, that the
indemnification and exculpation shall be limited to the extent that Manager
recovers insurance proceeds with respect to that matter. Manager shall not be
liable for any error of judgment or for any mistake of fact or law, or for any
thing that it may do or refrain from doing, except in cases of misconduct,
negligence or unlawful acts (the unlawfulness having been adjudicated by a court
of proper jurisdiction).

 

(b)                                 Indemnification of Owner.  Manager agrees to
indemnify, defend, protect, save and hold harmless Owner and its stockholders,
officers, directors, employees, managers, successors and assigns from any and
all claims or liability for any injury or damage to any person or property
whatsoever for which Manager is responsible occurring in, on, or about the
Properties, including, without limitation, the Improvements, when the injury or
damage shall be caused by the misconduct, negligence or unlawful acts (the
unlawfulness having been adjudicated by a court of proper jurisdiction) of
Manager, its agents, servants, or employees, except to the extent that Owner
recovers insurance proceeds with respect to such matter.

 

(c)                                  Limitations. Notwithstanding anything to
the contrary in this Management Agreement, any indemnification and exculpation
by the Owner under this Management Agreement is subject to any limitations
imposed under the Company’s Articles of Incorporation or any amendments thereto.

 


ARTICLE VII


 


TERM AND TERMINATION


 

7.1                                 Term.  This Management Agreement shall
commence on the Original Effective Date and shall continue until the fifth
anniversary of such date and thereafter for successive five year renewal
periods, unless on or before one year prior to the date last above mentioned or
on or before one year prior to the expiration of any such renewal period,
Manager shall notify Owner in writing that it elects to terminate this
Management Agreement, in which case this Management Agreement shall be thereby
terminated on said last mentioned date.  In addition, and notwithstanding the
foregoing, Owner may terminate this Management Agreement at any time upon
delivery of written notice to Manager not less than 30 days prior to the
effective date of termination, in the event of (and only in the event of) a
showing by Owner of misconduct, negligence, or deliberate malfeasance by Manager
in the performance of Manager’s duties hereunder.  In addition, either party may
terminate this Management Agreement immediately upon the occurrence of any of
the following:

 

(a)                                  A decree or order is rendered by a court
having jurisdiction (i) adjudging Manager as bankrupt or insolvent, or
(ii) approving as properly filed a petition seeking reorganization,
readjustment, arrangement, composition or similar relief for Manager under the
federal bankruptcy laws or any similar applicable law or practice, or
(iii) appointing a receiver or liquidator or trustee or assignee in bankruptcy
or insolvency of Manager or a substantial part of the property of Manager, or
for the winding up or liquidation of its affairs; or

 

(b)                                 Manager (i) institutes proceedings to be
adjudicated a voluntary bankrupt or an insolvent, (ii) consents to the filing of
a bankruptcy proceeding against it, (iii) files a petition or answer or consent
seeking reorganization, readjustment, arrangement, composition or relief under

 

13

--------------------------------------------------------------------------------


 

any similar applicable law or practice, (iv) consents to the filing of any such
petition, or to the appointment of a receiver or liquidator or trustee or
assignee in bankruptcy or insolvency for it or for a substantial part of its
property, (v) makes an assignment for the benefit of creditors, (vi) is unable
to or admits in writing its inability to pay its debts generally as they become
due unless such inability shall be the fault of the other party, or (iv) takes
corporate or other action in furtherance of any of the aforesaid purposes.

 

7.2                                 Manager’s Obligations Upon Termination. 
Upon the termination of this Management Agreement, Manager shall cooperate with
Owner and take all reasonable steps requested by Owner to make an orderly
transition of the Manager’s services, including without limitation:

 

(a)                                  Manager shall deliver to Owner or its
designee, all books and records with respect to the Properties.

 

(b)                                 Manager shall transfer and assign to Owner,
or its designee, all service contracts and personal property relating to or used
in the operation and maintenance of the Properties, except personal property
paid for and owned by Manager.  Manager shall also, for a period of 60 days
immediately following the date of such termination, make itself available to
consult with and advise Owner, or its designee, regarding the operation,
maintenance and leasing of the Properties.

 

(c)                                  Manager shall render to Owner an accounting
of all funds of Owner in its possession and shall deliver to Owner a statement
of all Management Fees claimed to be due to Manager and shall cause funds of
Owner held by Manager relating to the Properties to be paid to Owner or its
designee.

 

(d)                                 All provisions of this Management Agreement
that require Manager to have insured, or to protect, defend, save, hold and
indemnify or to reimburse Owner shall survive any expiration or termination of
this Management Agreement and, if Owner is or becomes involved in any claim,
proceeding or litigation by reason of having been Owner, such provisions shall
apply as if this Management Agreement were still in effect.

 

7.3                                 Owner’s Obligations Upon Termination.  Upon
the termination of this Management Agreement, Owner shall cooperate with Manager
and take all reasonable steps to make an orderly transition of the Manager’s
services to Owner, including without limitation:

 

(a)                                  Owner shall pay or reimburse Manager for
any sums of money due it under this Management Agreement for services and
expenses prior to termination of this Management Agreement.  The parties
understand and agree that Manager may withhold funds for 60 days after the end
of the month in which this Management Agreement is terminated to pay bills
previously incurred but not yet invoiced and to close accounts. Should the funds
withheld be insufficient to meet the obligation of Manager to pay bills
previously incurred, Owner will, upon demand, advance sufficient funds to
Manager to ensure fulfillment of Manager’s obligation to do so, within 10 days
of receipt of notice and an itemization of such unpaid bills.

 

(b)                                 Owner shall assume in writing all
obligations under all Contracts entered into by Manager, on behalf of Owner of
the Property, upon the termination of this Management Agreement.

 

(c)                                  All provisions of this Management Agreement
that require Owner to have insured, or to protect, defend, save, hold and
indemnify or to reimburse Manager shall survive any expiration or termination of
this Management Agreement and, if Manager is or becomes

 

14

--------------------------------------------------------------------------------


 

involved in any claim, proceeding or litigation by reason of having been Manager
of Owner, such provisions shall apply as if this Management Agreement were still
in effect.

 


ARTICLE VIII


 


MISCELLANEOUS


 

8.1                                 Notices.  All notices, approvals, consents
and other communications hereunder shall be in writing, and, except when receipt
is required to start the running of a period of time, shall be deemed given when
delivered in person or on the fifth day after its mailing by either party by
registered or certified United States mail, postage prepaid and return receipt
requested, to the other party, at the addresses set forth after their respect
name below or at such different addresses as either party shall have theretofore
advised the other party in writing in accordance with this Section 8.1.

 

Owner:

BEHRINGER HARVARD OPPORTUNITY OP II LP

 

c/o Behringer Harvard Opportunity REIT II, Inc.

 

15601 Dallas Parkway

 

Suite 600

 

Addison, Texas 75001

 

Attention: Chief Legal Officer

 

 

Manager:

BEHRINGER HARVARD OPPORTUNITY II MANAGEMENT SERVICES, LLC

 

15601 Dallas Parkway

 

Suite 600

 

Addison, Texas 75001

 

Attention: Chief Legal Officer

 

8.2                                 Governing Law; Venue.  This Management
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Texas, and any action brought to enforce the agreements
made hereunder or any action which arises out of the relationship created
hereunder shall be brought exclusively in Dallas County, Texas.

 

8.3                                 Assignment.  Manager may assign or delegate
partially or in full its duties and rights under this Management Agreement and
the fees and compensation related thereto to a duly qualified and licensed
Affiliate of Manager without the approval of Owner.  Any other assignment or
delegation by Manager of its duties and rights under this Management Agreement
may be made only with the prior written consent of Owner.  Owner acknowledges
and agrees that any or all of the duties of Manager as contained herein may be
assigned or delegated by Manager and performed by a duly qualified and licensed
Person (“Submanager”) with whom Manager contracts for the purpose of performing
such duties.  Owner specifically grants Manager the authority to enter into such
a contract with a Submanager; provided that, unless Owner otherwise agrees in
writing with such Submanager, Owner shall have no liability or responsibility to
any such Submanager for the payment of the Submanager’s fee or for reimbursement
to the Submanager of its expenses or to indemnify the Submanager in any manner
for any matter; and provided further that Manager shall require such Submanager
to agree, in the written agreement setting forth the duties and obligations of
such Submanager, to indemnify Owner for all Losses incurred by Owner as a result
of the misconduct or negligence of the Submanager, except that such indemnity
shall not be required to the extent that Owner recovers issuance proceeds with
respect to such matter.  Any contract entered into between Manager and a
Submanager pursuant to this Section 8.3 shall be consistent with the provisions
of this Management Agreement, except to the extent Owner otherwise specifically
agrees in writing.  This Management Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

15

--------------------------------------------------------------------------------


 

8.4                                 Third Party Leasing Services.  Manager
acknowledges that from time to time Owner may determine that it is in the best
interests of Owner to retain a third party to provide certain leasing services
with respect to certain Properties and to compensate such third party for such
leasing services.  Upon the prior written consent of Manager, Owner shall have
the authority to enter into such a contract for leasing services with a duly
qualified and licensed third party (a “Third Party Leasing Agreement”); provided
that Manager shall have no liability or responsibility to Owner for any of the
duties and obligations undertaken by such party, and Owner agrees to indemnify
Manager for all Losses incurred by Manager as a result of acts of such third
party pursuant to the Third Party Leasing Agreement.  To the extent that leasing
services are specifically required to be performed by a third party pursuant to
such Third Party Leasing Agreement, Manager shall have no obligation to perform
such leasing services and Owner shall have no obligation to Manager for leasing
fees pursuant to Section 5.3 hereof.

 

8.5                                 Third Party Management Services.  Manager
acknowledges that from time to time Owner may acquire interests in Properties in
which Owner does not control the determination of the party that is engaged to
provide property management and other services to be provided by Manager with
respect to all Properties acquired by Owner hereunder.  Upon the prior written
consent of Manager, Owner shall have the authority to acquire such interests in
Properties for which a duly qualified and licensed third party provides some or
all of the services otherwise required to be performed by Manager hereunder (a
“Third Party Management Agreement”); provided that Manager shall have no
liability or responsibility to Owner for any of the duties and obligations
undertaken by such third party, and Owner agrees to indemnify Manager for all
Losses incurred by Manager as a result of the acts of such third party pursuant
to the Third Party Management Agreement.  To the extent that property management
and other services are specifically required to be performed by a third party
pursuant to such Third Party Management Agreement, Manager shall have no
obligation to perform such services and Owner shall have no obligation to
Manager for compensation for such services pursuant to Article V hereof.

 

8.6                                 No Waiver.  The failure of Owner to seek
redress for violation or to insist upon the strict performance of any covenant
or condition of this Management Agreement shall not constitute a waiver thereof
for the future.

 

8.7                                 Amendments.  This Management Agreement may
be amended only by an instrument in writing signed by the party against whom
enforcement of the amendment is sought.

 

8.8                                 Headings.  The headings of the various
subdivisions of this Management Agreement are for reference only and shall not
define or limit any of the terms or provisions hereof.

 

8.9                                 Counterparts.  This Management Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, and it shall not be necessary in making proof of this Management
Agreement to produce or account for more than one such counterpart.

 

8.10                           Entire Agreement.  This Management Agreement
(including the Property Amendments) contains the entire understanding and all
agreements between Owner and Manager respecting the management of the
Properties.  There are no representations, agreements, arrangements or
understandings, oral or written, between Owner and Manager relating to the
management of the Properties that are not fully expressed herein.

 

8.11                           Disputes.  If there shall be a dispute between
Owner and Manager relating to this Management Agreement resulting in litigation,
the prevailing party in such litigation shall be entitled to recover from the
other party to such litigation such amount as the court shall fix as reasonable
attorneys’ fees.

 

8.12                           Activities of Manager.  The obligations of
Manager pursuant to the terms and provisions of this Management Agreement shall
not be construed to preclude Manager from engaging in other activities or
business ventures, whether or not such other

 

16

--------------------------------------------------------------------------------


 

activities or ventures are in competition with Owner or the business of Owner.

 

8.13                           Independent Contractor.  Manager and Owner shall
not be construed as joint venturers or partners of each other pursuant to this
Management Agreement, and neither shall have the power to bind or obligate the
other except as set forth herein.  In all respects, the status of Manager to
Owner under this Management Agreement is that of an independent contractor.

 

8.14                           No Third-Party Rights.  Nothing expressed or
referred to in this Management Agreement will be construed to give any Person
other than the parties to this Management Agreement any legal or equitable
right, remedy or claim under or with respect to this Management Agreement or any
provision of this Management Agreement, except such rights as shall inure to a
successor or permitted assignee pursuant to Section 8.3.

 

8.15                           Ownership of Proprietary Property.  The Manager
retains ownership of and reserves all Intellectual Property Rights in the
Proprietary Property.  To the extent that Owner has or obtains any claim to any
right, title or interest in the Proprietary Property, including without
limitation in any suggestions, enhancements or contributions that Owner may
provide regarding the Proprietary Property, Owner hereby assigns and transfers
exclusively to the Manager all right, title and interest, including without
limitation all Intellectual Property Rights, free and clear of any liens,
encumbrances or licenses in favor of Owner or any other party, in and to the
Proprietary Property.  In addition, at the Manager’s expense, Owner will perform
any acts that may be deemed desirable by the Manager to evidence more fully the
transfer of ownership of right, title and interest in the Proprietary Property
to the Manager, including but not limited to the execution of any instruments or
documents now or hereafter requested by the Manager to perfect, defend or
confirm the assignment described herein, in a form determined by the Manager.

 

8.16                           Non-Solicitation.  During the period commencing
on the date on which this Management Agreement is entered into and ending one
year following the termination of this Management Agreement, BH OPPORTUNITY REIT
II and BH OPPORTUNITY II LP shall not, without the Manager’s prior written
consent, directly or indirectly, (i) solicit or encourage any person to leave
the employment or other service of the Manager or its affiliates, or (ii) hire,
on behalf of BH OPPORTUNITY REIT II or BH OPPORTUNITY II LP or any other person
or entity, any person who has left the employment within the one-year period
following the termination of that person’s employment with the Manager or its
affiliates.  During the period commencing on the date hereof through and ending
one year following the termination of this Management Agreement, BH OPPORTUNITY
REIT II and BH OPPORTUNITY II LP will not, whether for its or their own account
or for the account of any other person, firm, corporation or other business
organization, intentionally interfere with the relationship of the Manager or
its affiliates with, or endeavor to entice away from the Manager or its
affiliates, any person who during the term of the Management Agreement is, or
during the preceding one-year period, was a tenant, co-investor, co-developer,
joint venturer or other customer of the Manager or its affiliates.

 

[The remainder of this page has been intentionally left blank.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated Property
Management and Leasing Agreement as of the date first above written.

 

 

 

BEHRINGER HARVARD OPPORTUNITY

 

  REIT II, INC.

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Gerald J. Reihsen, III

 

Executive Vice President –

 

Corporate Development & Legal

 

 

 

BEHRINGER HARVARD OPPORTUNITY

 

  OP II LP

 

 

 

By:

BHO II, Inc.,

 

Its General Partner

 

 

 

 

 

By:

  /s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President –

 

 

Corporate Development & Legal

 

 

 

 

BEHRINGER HARVARD OPPORTUNITY II

 

  MANAGEMENT SERVICES, LLC

 

 

 

 

 

By:

  /s/ Gerald J. Reihsen, III

 

Gerald J. Reihsen, III

 

Executive Vice President –

 

Corporate Development & Legal

 

 

[Signature Page to Behringer Harvard Opportunity REIT II, Inc.
Amended and Restated Property Management and Leasing Agreement]

 

--------------------------------------------------------------------------------


 

Form of Property Amendment

 

Property Description:

       

 

 

         

 

 

Legal Name of Owner:

 

 

Jurisdiction of Organization/Incorporation:

      

 

Services to be Provided (if other than in Management Agreement):

 

 

       

 

 

 

       

 

 

 

       

 

Alterations to basic terms and conditions of Management Agreement (if any):

 

 

       

 

 

 

       

 

 

 

       

 

 

Manager:

BEHRINGER HARVARD OPPORTUNITY II

 

 MANAGEMENT SERVICES, LLC

 

 

 

 

 

By:

 

 

Gerald J. Reihsen, III

 

Executive Vice President – Corporate

 

Development & Legal

 

 

Owner:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------